DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 5, 9-11, 15, and 19-32 are pending. 

Specification
The disclosure is objected to because of the following informalities: numbering of the paragraphs is inconsistent from page 11 to 13 of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9-11, 15, and 19-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 1, 11, and 20, the limitation “to control the XY-scan device to move the focus of the laser beam in a plane perpendicular to the optical axis in an angular direction, which is a direction around the optical axis, from a first angular position to a second angular position once within a time interval while oscillating a radius of the focus, which is a distance from the optical axis, for a first plurality of times within the same time interval, and to simultaneously control the Z-scan device to vary the depth of the focus in a periodic pattern for a second plurality of times within the same time interval, wherein the periodic pattern is configured so that the radius is a multi-valued function of the depth” is a new matter. 
The above limitation describes “oscillating a radius of the focus … for a first plurality of times within the same time interval” and “to simultaneously control the Z-scan device to vary the depth of the focus in a periodic pattern for a second plurality of times within the same time interval”, which appears to be directed to embodiments fig. 7A-7D, where the radius is a single-valued function of the depth (para. [0041]-[0047], [0035] of page 11, of the specification). Another part of the above limitation describes that “the radius is a multi-valued function of the depth”, which appears to be directed to embodiments fig. 6A and fig. 6B, where the radius is a multi-valued function of the depth (para. [0040] of the specification). Para. [0040] further describes that in fig. 6A, R(z) contains closed loop, and the curve R(z) is rotated around the Z-axis to remove tissues in volume marked by the encircled area after revolution around the Z-axis. Para. [0040] also describes that in fig. 6B, R(Z) is a multi-branched function of Z, and rotation of the R(Z) curve around the Z-axis will still form a dissection surface without removing material. 
Unlike the embodiments fig. 7A-7D, R(Z) curve in the embodiments fig. 6A-B is rotated around the Z-axis without the claimed oscillation. The claimed oscillation is specific to embodiment fig. 7A-7D while the claimed multi-valued function of the depth is specific to embodiment fig. 6A-B. 
Claims 1, 11, and 20 claims a mixed embodiment, combining features from different embodiments, which is not supported by the specification. Additionally, it does not make sense to have oscillating radius and oscillating depth for embodiment 6A-B since the closed-loop curve needs to go entirely around the Z-axis continuously in order to remove tissue; oscillating radius and depth wouldn’t allow the R(Z) in fig. 6A to rotate continuously around the Z-axis without a gap between the closed-loops at different X-Y coordinates. The multi-valued function of the radius as a function of the depth containing one or more closed loops is claimed in the dependent claims 24, 27, and 30. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US20070282313A1) discloses excimer laser phototherapeutic keratectomy procedure. FIG. 13A shows an exemplary design for the edge incision contour. The curvature at either edge (the section bounded within the EZ region) follows a polynomial curve shape. The cornea is shown here in an applanated state. In fig. 13A, single depth (thickness) corresponds to multiple radius values (distance), which reads on the limitation “the radius is a multi-valued function of the depth”. 
Raksi (US 20110028951 A1) discloses XYZ scanner where position of the focal spot can be moved simultaneously in the Z and the XY direction to sweep a curved target line (para. [0023]), which reads on the limitation “a controller configured to synchronize a movement of the XY-scan device and a movement of Z-scan device to form an angled three-dimensional laser tissue dissection, including to control the XY-scan device to move the focus of the laser beam in a plane perpendicular to the optical axis in an angular direction, which is direction around the optical axis, from a first angular position to a second angular position once within a time interval” and “to simultaneously control the Z-scan device to vary the depth of the focus” within the same time interval. 
Curatu (US 20120271286 A1) discloses that cuts or incisions formed in the eye are rotationally symmetric about the axis of rotation can be performed at arbitrary radial positions and Z depths (para. [0079]). 
Papastathopoulos (US 20140257259) discloses “oscillation of radius for a first plurality of times” and “vary the depth of the focus in a periodic pattern for a second plurality of times within the same time interval” in fig. 7 and fig. 8, para. [0017], [0025], [0022], [0062]-[0066]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                          
/V.V.H./
Vynn Huh, December 3, 2022Examiner, Art Unit 3792



                                                                                                                                                                                                       96